 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10       EFRAIN ARMENTA RIVERA,                                        Case No. 1:19-cv-01725-AWI-SAB-HC

11                       Petitioner,                                   FINDINGS AND RECOMMENDATION TO
                                                                       GRANT RESPONDENT’S MOTION TO
12             v.                                                      DISMISS AND DISMISS PETITION FOR
                                                                       WRIT OF HABEAS CORPUS
13       ROSEMARY NDOH,
                                                                       (ECF No. 6)
14                       Respondent.

15

16            Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2254.

18                                                                I.

19                                                     BACKGROUND

20            On September 26, 2013, Petitioner was convicted by a jury in the Fresno County Superior

21 Court of multiple counts of sexual assault by sodomy against a child, forcible sodomy against a

22 minor, and having contact or communication with a minor with the intent to commit a sexual

23 offense. On October 25, 2013, Petitioner was sentenced to an imprisonment term of 180 years to
                            1
24 life, plus 17 years. (LDs 1, 2). On November 13, 2015, the California Court of Appeal, Fifth

25 Appellate District affirmed the judgment. (LD 2). On January 20, 2016, the California Supreme
                                                                     2
26 Court denied the petition for review. (LDs 3, 4). On July 4, 2019, Petitioner constructively filed
27   1
      “LD” refers to the documents electronically filed by Respondent on February 6, 2020. (ECF No. 8).
     2
      Pursuant to the mailbox rule, a pro se prisoner’s habeas petition is filed “at the time . . . [it is] delivered . . . to the
28   prison authorities for forwarding to the court clerk.” Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014)


                                                                  1
 1 a state habeas petition in the California Supreme Court, which denied the petition on October 30,

 2 2019. (LDs 5, 6).

 3            On December 8, 2019, Petitioner constructively filed the instant federal petition for writ

 4 of habeas corpus. (ECF No. 1). On February 6, 2020, Respondent filed a motion to dismiss the

 5 petition as untimely. (ECF No. 6). To date, no opposition to the motion to dismiss has been filed,

 6 and the time for doing so has passed.

 7                                                          II.

 8                                                   DISCUSSION

 9            A. Statute of Limitations

10            On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

11 of 1996 (“AEDPA”). AEDPA imposes various requirements on all petitions for writ of habeas

12 corpus filed after the date of its enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v.

13 Wood, 114 F.3d 1484, 1499 (9th Cir. 1997) (en banc). The instant petition was filed after the

14 enactment of AEDPA and is therefore governed by its provisions.

15            AEDPA imposes a one-year period of limitation on petitioners seeking to file a federal

16 petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1). Section 2244(d) provides:

17                    (1) A 1-year period of limitation shall apply to an application for a
                      writ of habeas corpus by a person in custody pursuant to the
18                    judgment of a State court. The limitation period shall run from the
                      latest of –
19
                           (A) the date on which the judgment became final by the
20                         conclusion of direct review or the expiration of the time for
                           seeking such review;
21
                           (B) the date on which the impediment to filing an application
22                         created by State action in violation of the Constitution or laws
                           of the United States is removed, if the applicant was prevented
23                         from filing by such State action;
24                         (C) the date on which the constitutional right asserted was
                           initially recognized by the Supreme Court, if the right has been
25                         newly recognized by the Supreme Court and made
                           retroactively applicable to cases on collateral review; or
26
27 (alteration in original) (internal quotation marks omitted) (quoting Houston v. Lack, 487 U.S. 266, 276 (1988). The
     mailbox rule applies to both federal and state habeas petitions. Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir.
28 2010). Respondent applies the mailbox rule in the motion to dismiss. (ECF No. 6 at 2 n.1).


                                                             2
 1                     (D) the date on which the factual predicate of the claim or
                       claims presented could have been discovered through the
 2                     exercise of due diligence.

 3                 (2) The time during which a properly filed application for State
                   post-conviction or other collateral review with respect to the
 4                 pertinent judgment or claim is pending shall not be counted toward
                   any period of limitation under this subsection.
 5

 6 28 U.S.C. § 2244(d).

 7          In most cases, the limitation period begins running on the date that the petitioner’s direct

 8 review became final or the expiration of the time for seeking such review. Here, the judgment

 9 became final on April 19, 2016, when the ninety-day period to file a petition for writ of certiorari

10 in the United States Supreme Court expired. See Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir.

11 1999). The one-year limitation period commenced running the following day, April 20, 2016,

12 and absent tolling, was set to expire on April 19, 2017. See Patterson v. Stewart, 251 F.3d 1243,

13 1246 (9th Cir. 2001) (citing Fed. R. Civ. P. 6(a)).

14          B. Statutory Tolling

15          The “time during which a properly filed application for State post-conviction or other

16 collateral review with respect to the pertinent judgment or claim is pending shall not be counted

17 toward” the one-year limitation period. 28 U.S.C. § 2244(d)(2). In the instant case, the limitation

18 period expired before Petitioner constructively filed his first and only state habeas petition on

19 July 4, 2019, and § 2244(d) “does not permit the reinitiation of the limitations period that has
20 ended before the state petition was filed.” Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.

21 2003). Accordingly, the instant federal petition is untimely unless Petitioner establishes that

22 equitable tolling is warranted.

23          C. Equitable Tolling

24          The limitations period also is subject to equitable tolling if the petitioner demonstrates

25 “‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

26 circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631,
27 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Petitioner bears the burden

28 of alleging facts that would give rise to tolling. Holland, 560 U.S. at 649; Pace, 544 U.S. at 418.


                                                     3
 1 Here, however, Petitioner has not made any showing that he is entitled to equitable tolling.

 2 Indeed, Petitioner failed to oppose this motion to dismiss in any way. Therefore, the instant

 3 federal petition was not timely filed, and dismissal is warranted on this ground.

 4                                                  III.

 5                                       RECOMMENDATION

 6          Accordingly, IT IS HEREBY RECOMMENDED that:

 7          1. Respondent’s motion to dismiss (ECF No. 6) be GRANTED; and

 8          2. The petition for writ of habeas corpus be DISMISSED as untimely.

 9          This Findings and Recommendation is submitted to the assigned United States District

10 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

11 Rules of Practice for the United States District Court, Eastern District of California. Within

12 THIRTY (30) days after service of the Findings and Recommendation, any party may file

13 written objections with the court and serve a copy on all parties. Such a document should be

14 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

15 objections shall be served and filed within fourteen (14) days after service of the objections. The

16 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

17 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

18 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

19 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th
20 Cir. 1991)).

21
     IT IS SO ORDERED.
22

23 Dated:      March 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     4
